Title: From Benjamin Franklin to Schweighauser, 29 July 1780
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel



Sir,Passy, July 29. 1780.
I daily received yours of the 15. Instant. By a Letter from Mrs. Gourlade and Moylan dated the 10th. I am assured that they never refused to continue supplying the Alliance with the necessary Provisions: Therefore a Charge from your Correspondent at L’Orient on that Account, will not be rightly brought against me.
In my last I mentioned that I might possibly in the Course of the Month have an Opportunity of shipping the old Arms. M. Williams will inform you when it offers. By that Vessel if not already gone, you may send young Slade and Miss Clarke. The Promisory Notes you formerly took from Officers payable to the President of Congress, I suppose you have already sent, if not, they may go by the same Opportunity. If the Notes sign’d were single, and not Triplicates, it will be well to keep the Originals, & send attested Copies. The Accounts against the American Captains who staid so long at Nantes by improperly [word or words skipped?] should also be sent over.
I never settled the affair of the Swedish Prizes, being in Expectation that the Claimants would have prosecuted Capt. Landais for their Damages if they had a right to any. I should have been containted to have seen the disputed brought before the Courts in France, to whose Jurisdiction all our Cruisers are directed to submit their Prizes brought into this kingdom. I depend on your being able to defend the Captain on the Proof that the Swede did not produce his Papers to show the Prizes was neutral property till after they was brought in; and in this View I returned you all the Papers. When I afterwards wrote to have them again in Order to discourse on the Subject with the Swedish Ambassador you answered that to save Postage, they being bulky, you would send them by some good private Hand. I never received them; and the Swedish Ambassador saying nothing more to me on the subject, I forgot it. Capt. Landais was in France from October 1779 till July 1780. And as the Claimants neglected to Sue him here, they must now follow him to America, where is no doubt they will meet with the Justice that may be found due to them.— If they resolve to do this, it will be well to transmit authenticated Copies of those Papers to the Congress; and Will pay the Charges you may be at in getting them transcribed.— For I suppose they are still in your Hands.
With great Regard I have the Honour to be Sir, &c.


P.S. July 29. Since writing the above, I have received your Respected Letter of the 25th. It seems to me that you have made some mistake in your Calculation both of the Expence of the Boxes and of the Number of Gun Barrels they will contain for 334 Boxes at 60 in a Box, will contain 20040 instead of 3000 lb. as you mention. But having measured a Musket Barrel, I find that Box which is a foot broad and foot deep in the Inside, will, if the Barrels are placed Muzzels and Breeches together, hold ten Rows of ten in a Row which is 100 in Each Box; and therefore 200 such Boxes will be sufficient, and at 5 l.t. a Box will cost only 1000 l.t. tho I should imagine that in agreeing for such a Number you might have them much cheaper.— If the Barrels are already no better than old Iron, it will not be worth while to send them at all. If they are yet in a State to be servieable as Gun Barrels, and would be reduced by the Rust to old Iron by being sent loose and open, the Sum of 1000 l.t. to preserve them in Boxes will not be ill laid out. Therefore on the whole supposing my Calculation nearly Right I am still of Opinion that Boxes should be made for those that are good & Servieable. Perhaps the Barrels may be something thicker than that I have measured, in Which case the Boxes must be a little larger, but will not therefore cost much more. I approve of your disposing of the Beef, and of such other Lumber as is not worth sending.
M. Schweighauser,

